Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 21} To the extent that the majority holds that a juvenile is entitled to credit for time served in a rehabilitation or treatment facility awaiting adjudication or disposition of, or execution of a court order related to, the original delinquency complaint or a related probation violation, I concur.
{¶ 22} However, to the extent that today’s opinion otherwise denies a minor credit for time spent in rehabilitation or treatment, I respectfully dissent. I believe that a juvenile is entitled to credit for all time served in a rehabilitation or treatment facility against the time to be served at an institution of the Department of Youth Services (“DYS”) so long as confinement at the facility is sufficiently restrictive to constitute detention. See State v. Snowder (1999), 87 Ohio St.3d 335, 720 N.E.2d 909.
{¶ 23} I do not believe the majority properly addressed the certified questions before us. In Burford, the certified question was “whether or not juveniles are entitled to credit for time served in a treatment facility.” In Thomas, the certified question was “Must a juvenile court upon disposition grant credit for days served in a rehabilitation or treatment facility toward the balance of a youth’s commitment to the Department of Youth Services on the same complaint, regardless of the secure nature of the treatment center or rehabilitation facility?” The answer to these questions involves an analysis of R.C. 2151.355(F)(6), which requires the DYS to reduce a minor’s period of institutionalization by the number of days held in “detention.”
{¶ 24} Former R.C. 2151.355(F)(6) required an order of commitment to state the number of days that the child has been held “in detention in connection with the delinquent child complaint upon which the order of commitment is based.” I believe this should include all periods of detention, including but not limited to that defined in R.C. 2151.011(B)(13), formerly 2151.011(B)(11).
{¶25} I believe that R.C. 2151.355(F)(6) addresses the period prior to final adjudication to give courts guidance with respect to whether the minor is entitled to credit for the time between arrest and final adjudication. This subsection merely clarifies that the commitment order shall set forth the credit earned pending disposition and that DYS shall add credit for transfer time (which is after commitment). Therefore, the statute need not address the postadjudication *96period because courts generally allow the delinquent minor credit for time spent in a restrictive facility. I believe it is illogical to entitle a minor to credit for time served awaiting adjudication or disposition of a complaint or execution of a court order but not for time served after adjudication in a restrictive facility.
{¶ 26} The majority relies on the definition of the word “detention” in R.C. 2151.011(B)(13), formerly (B)(ll), read in conjunction with R.C. 2151.355(F)(6). I believe that the majority’s interpretation of “detention” in former R.C. 2151.355(F)(6) is too restrictive. The fact that the statute defines “detention” to mean temporary care of children pending adjudication or disposition or execution of a court order does not automatically exclude other types of detention after final adjudication. The statute is silent on this issue, and I do not agree that we may merely equate silence with a prohibition, especially in light of other statutory definitions of “detention” and prior case law.
{¶ 27} I believe the majority too narrowly focuses on the word “pending” in R.C. 2151.011(B)(13), formerly (B)(ll). I do not agree that the word “pending” in R.C. 2151.011(B)(13), formerly (B)(ll), limits the phrase “execution of a court order.” Instead, I believe that “execution of a court order” refers to carrying out the court order.
{¶ 28} “Detention” is generally defined as “the act or fact of * * * holding in custody.” Webster’s Third New International Dictionary (1986) 616. Similarly, R.C. 2921.01(E) defines “detention,” as used in R.C. 2921.01 to 2921.45, as “arrest; * * * confinement in any public or private facility for custody of persons * * * alleged or found to be a delinquent or unruly child.” (Emphasis added.) This broad definition of detention would include confinement in secure facilities such as a lockup, jail, workhouse, juvenile detention facility, Ohio Youth Commission facility, or penal or reform institution. In addition, R.C. 2921.01(F) defines “detention facility,” as used in R.C. 2921.01 to 2921.45, as “any public or private place used for the confinement of a person * * * alleged or found to be a delinquent child or unruly child.” This broad definition would include a juvenile or reform facility. These statutes refer to delinquency as either “alleged,” i.e., before adjudication, or “found,” i.e., after adjudication or execution. The majority chooses to ignore these other definitions, which, I believe, give significant insight to the meaning of “detention.”
{¶ 29} Therefore, I would hold that upon commitment to DYS, a juvenile is entitled to credit for all time served in a rehabilitation or treatment facility against the time to be served at DYS, not just for precommitment periods. These minors were detained in rehabilitation and treatment facilities as a result of probation violations related to the original complaints of delinquency. The majority has concluded that each is entitled to credit for detention while awaiting the final disposition of the probation violation because it relates to or is “in *97connection with” that complaint. However, the majority does not address whether these facilities are sufficiently restrictive. Yet the entire period spent in rehabilitation or treatment constitutes a period of detention that relates to the original complaint. I believe the minors should be credited with the entire time. Therefore, I would answer both certified questions affirmatively so long as the treatment or rehabilitation facility is sufficiently restrictive that confinement there constitutes detention. Snowder, 87 Ohio St.3d 335, 720 N.E.2d 909.
Timothy A. Oliver, Warren County Prosecuting Attorney, and Andrew L. Sievers, Assistant Prosecuting Attorney, for appellee the state of Ohio, in case No. 2002-0824.
David H. Bodiker, Ohio Public Defender, and Molly J. McAnespie, Assistant Public Defender, for appellant James Thomas.
Julia R. Bates, Lucas County Prosecuting Attorney, and Jill B. Kelly, Assistant Prosecuting Attorney, for appellee the state of Ohio, in case Nos. 2002-0892 and 2002-0894.
David H. Bodiker, Ohio Public Defender, and Jill E. Beeler, Assistant Public Defender, for appellant April Burford.